Citation Nr: 1822853	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to an initial evaluation in excess of 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative of evidence of record shows the Veteran's PTSD has manifested to mild social impairment, mild memory loss, depression, sleep impairment, and suicidal ideation. 


CONCLUSION OF LAW

The criteria for an increased initial rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis 

The Veteran's service-connected PTSD is currently rated as non-compensable under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).

Under the applicable rating criteria, a non-compensable rating is provided when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

 A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 
.
A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, the Veteran is currently provided a non-compensable rating.  The medical evidence of record shows the Veteran received consistent therapy treatment at a VA medical center from December 2011 to October 2012.  During these visits, the Veteran often reported feelings of worthlessness and guilt.  In December 2011, the Veteran reported being constantly on guard, watchful and startled easily.  He also reported feelings of being detached from others, activities, or his surroundings.  The Veteran also reported that he had thoughts of taking his life.  He further reported he suffered from nightmares.  

In January 2012, the VA therapist noted the Veteran had moderate depression.  The Veteran reported having little interest or pleasure in doing things on several days, feeling depressed or hopeless on several days, and trouble falling asleep or staying asleep nearly every day.  He reported having little energy on several days and having a poor appetite or overeating.  He had trouble concentrating on things more than half the days.  He did not report feeling bad about himself or that he was a failure.  He did report having feelings of being better off dead on several days. He reported that these feelings did not make it difficult to do his work, take care of things at home, or get along with others.  The Veteran also stated he had current thoughts of suicide and had thoughts of how he would do it, but has not attempted it.  He had no homicidal ideation.  The Veteran also had moderate memories or thoughts of stressful past experiences, moderate dreams of these experiences, and moderate feelings that the stressful experience from the past was happening again.  He reported these feelings and memories cause him to get upset and he often avoids thinking or talking about his past experiences.  He further reported avoiding activities that remind him of his traumatic experiences, loss of interest in activities he used to enjoy, and feeling distant or cut off from other people.  He also said he extremely feels emotionally numb or unable to have loving feelings for those close to him.  The Veteran further stated that he has feelings of his future being cut short often and difficulty concentrating.  He also noted that he is often irritable or has angry outbursts.  The Veteran lastly provided that he had memory difficulties, to include forgetting names within seconds. 

In April 2012, he reported his continued feelings of worthlessness.  His therapist noted the Veteran had diminished interest in or enjoyment of activities.  In July 2012, the Veteran reported that he was still adjusting to being retired after being laid off.  He reported being bored some days but generally keeps busy with projects around the house.  He stated he did not have any significant problems with his wife and since his step-daughters were out of the house more, his home environment was less stressful now.  He reported still struggling with expressing his emotions.  In September 2012, the Veteran reported he was still volunteering at the fire department.  He recently spent a night in the hospital due to exhaustion after a brush fire.  He reported that he had a decrease in stress now that his oldest step daughter had moved out.  He stated his wife went back to teaching and the youngest daughter was never home, which allowed him to have the house to himself often.  He stated his stress was lower than normal.  He stated he never talks about his time in the military because no one seems interested and it is easier to not talk about it.  He reported still having dreams of his time in service and staying up after thinking about the "if only."  He reported still feeling guilty about the civilian casualties and things seen while in Vietnam. 

In October 2012, the Veteran reported continued feelings of worthlessness and/or inappropriate guilt.  He also had diminished interest in or enjoyment of activities.  The Veteran reported that he recently went on vacation and the therapist advised him on working on incorporating rejuvenating activities into his weekly routine. 

In January 2013, the Veteran received a VA examination.  The examiner gave the Veteran a GAF score of 85-95, providing that the Veteran is active; enjoys his life, work, and his friends; and is not limited by PTSD symptoms, including in activities. 
The examiner provided that the Veteran had a formally diagnosed mental condition; however, the symptoms were not severe enough to either interfere with occupational and social functioning or require continuous medication.  The Veteran reported that he lived with his wife and is supported financially by Social Security and working part-time as maintenance man for the township, which included cleaning, and also volunteered at the fire department.  The Veteran stated that he gets along with his family well and reported getting along with his neighbors as well.  The Veteran reported that he is kind of a "loner" and likes to do everything himself.  He stated he really does not have any friends he gets together with, but stated he and his wife occasionally get together with other members at the fire department for dinner or picnics.  The Veteran stated that he got along with his co-workers in his previous job.  He stated he drove a propane truck so he was out on his own often.  He stated his current relationship with his wife is good.  The Veteran reported he tries to do enough to keep busy around the house and tries to not go anywhere.  He reported he deer hunts, gardens, and fishes for fun.  He stated he did perform chores around the house.  He also stated that he does not sleep very well due to dreams about Vietnam and lately more frequently about the fire department.  The Veteran stated that he has memory difficulties that include difficulty remembering names and things he reads.  He stated he had a little depression and feels upset because he can't do stuff he used to.  He also reported frustration about his savings.  The Veteran stated he does have suicidal ideation sometimes and even once had the gun in his hand and considered how to not leave.  He stated this has happened three to four times for the last 3 to 4 years.  He stated the most recent occurrence was during Thanksgiving.  He didn't get sleep for a few nights and was having trouble with his daughters coming in and out of the house, which was stressful.  He reported no homicidal ideation, his appetite was fairly well, and his energy level was good.  The examiner noted that his emotional reactions were friendly, expressive, and responsive.  The Veteran reported no substance abuse.  The examiner noted the Veteran suffers from recurrent and distressing recollection of prior events, he makes efforts to avoid thoughts, feelings, or conversations associated with the trauma, and has difficulty sleeping. 

After consideration of the medical and lay evidence, the Board finds that an initial evaluation of 30 percent is warranted.  Although the January 2013 VA examiner found the Veteran's PTSD symptoms were not severe enough to either interfere with occupational and social functioning or required continuous medication, the Board notes that the medical evidence of record shows the Veteran has consistently suffered from feelings of worthlessness, depression, diminished interest in activities, mild memory loss, and suicidal ideation.  The Veteran also stated that he keeps to himself and does not go out with friends.  He had problems in his relationships with his step-daughters.  The Veteran has had consistent issues with remembering names and things read.  Further, although the Veteran did not have any issues with co-workers while he was employed, the Veteran stated his job primarily entailed him working alone, and thus, limited his interaction with others.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 30 percent rating, but no higher, is warranted.  However, a rating in excess of 30 percent is not warranted.

As mentioned above, under 38 C.F.R. § 4.130, DC 9411,  a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory, impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Here, the Veteran has not had reduced reliability, difficulty understanding commands, impaired abstract thinking, impaired judgment, or difficulty maintaining work and social relationships.  The Veteran continued to volunteer at the fire department and work part time.  Further, although the Veteran generally stays to himself, the Veteran has continued a good relationship with his wife and is able to occasionally attend social gatherings.  The Veteran has also maintained the ability to complete chores around the house and take care of himself well.  Thus, the Veteran has not suffered from reduced reliability or deficiencies in most areas or total occupational and social impairment as would warrant a grant of 50, 70, or 100 percent.  Additionally, the Board acknowledges that the Veteran has suffered from suicidal ideation throughout the period on appeal; however, the Veteran had not had any actual suicide attempts.  Therefore, the Board finds that this does not rise to the level of the Veteran being a persistent danger of hurting self, as would be required under the criteria for a 100 percent rating.  

Accordingly, an initial rating of 30 percent, but no higher, is warranted.  The benefit of the doubt rule has been considered in reaching this decision.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation of 30 percent, but no higher, for PTSD is granted. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

In the Veteran's January 2014 Notice of Disagreement, the Veteran stated that he felt his VA examination was inadequate and his statements were not taken into consideration.  He further stated that his PTSD symptoms affected his occupational and social functioning all the time and that this was not represented in the examination. 

The Board notes that the evidence of record is void of any recent medical documents, to include his current VA treatment records.  A January 2012 VA medical record also referenced treatment with a private therapist, and these records do not appear to be part of the Veteran's claims file.  Further, the Veteran has not been provided an examination for his PTSD in over 5 years.  As such, because it has been over 5 years since the Veteran's last examination, and the Veteran has reported that the previous examiner did not consider his statements, the Board finds that a remand is required in order to retrieve any additional treatment records and to obtain a new medical examination to determine the current severity of the Veteran's PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's PTSD claim.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his PTSD.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should identify any findings related to the Veteran's PTSD and fully describe the current extent and severity of those symptoms.

The examiner should also comment on the functional impairment resulting from his service-connected PTSD.  The examiner is asked to provide information as to the occupational and social impairment caused by the Veteran's PTSD symptoms with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks, and his ability to maintain work and social relationships.  The examiner is asked to considered all lay statements made by the Veteran and to explain the reasons behind any opinions expressed and conclusions reached.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


